Citation Nr: 1623218	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-45 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.  

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to an increased disability evaluation for herniated C5-C6 disc with spondylosis, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased disability evaluation for right knee internal derangement, meniscal tear, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased disability evaluation for left shoulder bursitis and supraspinatus tendonitis. currently evaluated as 20 percent disabling.

9.  Entitlement to an increased (compensable) disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1994 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Thereafter, the San Juan RO assumed jurisdiction.   

The issues of entitlement to service connection for left ankle disorder; a right ankle disorder; a left hip disorder; and a right hip disorder; along with the issues of entitlement to an increased disability evaluation for herniated C5-C6 disc with spondylosis, currently evaluated as 20 percent disabling; entitlement to an increased disability evaluation for right knee internal derangement, meniscal tear, currently evaluated as 10 percent disabling; entitlement to an increased disability evaluation for left shoulder bursitis and supraspinatus tendonitis. currently evaluated as 20 percent disabling; and entitlement to an increased (compensable) disability evaluation for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

For the entire period of appeal, tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260, and there is no showing that the tinnitus is unique or unusual. 


CONCLUSION OF LAW

For the entire period of appeal, the criterial for the assignment of a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

As it relates to the tinnitus claim, the Veteran's appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection; no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in September 2009.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and includes adequate descriptions to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). Thus, the Board finds that no further examination is necessary.  Moreover, the Veteran has been assigned the highest possible schedular evaluation as it relates to his tinnitus.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from his representative and testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Tinnitus

The Veteran maintains that he currently has constant tinnitus.  

He has indicated that the tinnitus, along with his hearing loss, makes it difficult to hear and follow directions.  He reported having difficulty hearing customers in the street when working as a postman and understanding speakers during meetings.  He also reported having difficulty following conversations.  He further indicated that it interfered with TV enjoyment and that his spouse complained that he spoke too loud.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected tinnitus that would render the schedular criteria inadequate.  The Veteran's symptoms, including ringing in his ears are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111  .

ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

As it relates to the Veteran's claims of service connection for left and right ankle and left and right hip disorders, the Veteran has not been afforded a VA examination throughout the course of the appeal to determine the nature and etiology of any current hip or ankle disorder and their relationship, if any, to his period of service.  

The Veteran has also indicated that it is his belief that his current hip and ankle disorders are caused and/or aggravated by his service-connected low back and knee disorders.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral ankle and/or knee disorder and their relationship, if any, to his period of service and/or his service-connected low back or knee disorders.  

As it relates to the Veteran's claim for a compensable disability evaluation for his bilateral hearing loss, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in September 2009.  The Veteran has indicated that the symptomatology associated with his hearing loss has increased in severity.  The Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for an additional VA examination regarding his hearing loss is required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim for an increased disability evaluation for the Veteran's service-connected cervical spine disorder, the last comprehensive VA examination afforded the Veteran as it relates to this disorder occurred in September 2009.  The Veteran maintains that the symptomatology associated with this disorder has increased in severity and that the condition has deteriorated since the last rating.  As noted above, the Veteran is competent to state that his condition has worsened.  Given the foregoing, an additional VA examination is warranted to determine the current severity of his service-connected cervical spine disorder.  

As it relates to the right knee, the Veteran has indicated that his left knee has now become extremely painful.  The Veteran further noted that the pain at the time of the last examination prevented the examiner from providing an adequate examination for rating purposes.  As there appears to have been a worsening of the symptomology associated with the right knee, an additional VA examination is warranted.  

As it relates to his left shoulder, the Veteran has indicated that the symptomatology associated with his left shoulder has increased in severity, warranting an evaluation in excess of that which has currently been assigned.  The last comprehensive VA examination afforded the Veteran occurred in March 2013.  Given the Veteran's statements, an additional VA examination is warranted to determine the current severity of his service-connected left shoulder disorder.  

The Board further observes that the last treatment records associated with the file date back to April 2013.  An attempt should be made to obtain up-to-date records as it relates to the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health care providers/facilities who have treated him for any hearing loss, right knee, left shoulder, cervical spine, bilateral ankle or bilateral hip disorder since April 2013.  After obtaining proper authorization from the Veteran, where necessary, obtain and associate with the record copies of all treatment records from those providers/facilities identified by the Veteran.  Records of all identified VA facilities should be associated with the record.  If any identified records cannot be obtained, the RO should indicate what steps were taken when attempting to obtain those records.  

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current hip or ankle disorder, and the severity of the service-connected current cervical spine disorder, right knee disorder, and left shoulder disorder.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

As it relates to the bilateral hip and ankle disorders:  (a) Is it at least as likely as not (50 percent probability or greater) that any current hip or ankle disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current hip or ankle disorder is caused by the service-connected low back or knee disorders?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current hip or ankle disorder is aggravated (permanently worsened) by the service-connected low back and/or knee disorders?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As it relates to the service-connected cervical spine disorder, the examiner should report the Veteran's ranges of cervical spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.

As it relates to the right knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

As to the left shoulder, the examiner should identify the current symptoms attributable to his service-connected left shoulder disability.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


